Exhibit 10.3

TERMINATION AGREEMENT

THIS TERMINATION AGREEMENT (the “Agreement”) is entered into as of March 8, 2007
by and among VIASPACE Inc., a Nevada corporation (the “Company”), Concentric
Water Technologies, LLC, a Delaware limited liability company (“Concentric”),
Arroyo Sciences, Inc., a Delaware corporation (“Arroyo”), Cornell Capital
Partners LP, a Delaware limited partnership (“Cornell”), Carl Kukkonen
(Kukkonen), Amjad Abdallat (“Abdallat”) and David Gonzalez, Esq., as escrow
agent (“Gonzalez”)

WHEREAS, Cornell is the holder of secured convertible debentures of the Company
issued, dated November 2, 2006 in the aggregate amount of $1,500,0000 and
November 29, 2006, in the aggregate amount of $1,200,000 (collectively the
“Existing Debentures”), that were issued to Cornell in connection with the
transactions contemplated by that certain Securities Purchase Agreement dated
November 2, 2006 by and between Cornell and the Company (the “2006 Financing”);

WHEREAS, the Company and Cornell desire to restructure certain terms and
conditions of the 2006 Financing including terminate certain of the agreements
entered into in connection with the 2006 Financing and raise new equity
financing (the “Current Financing”) pursuant to a Securities Purchase Agreement
dated as of even date herewith, by and between Cornell and the Company (the
“Securities Purchase Agreement”);

WHEREAS, the Company, Concentric, Arroyo and Cornell are parties to one or more
agreements relating to the 2006 Financing and granting various rights to Cornell
as holder of the Existing Debentures (collectively, the “Existing Rights
Agreements”);

WHEREAS, in connection with the Current Financing, the Company and Cornell
desire to cancel certain of the Existing Rights Agreements; and

WHEREAS, capitalized terms used herein and not defined, have the meanings given
to them in the Securities Purchase Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter set forth, the parties hereby agree as follows:

SECTION 1. Termination of 2006 Financing Documents.

1.1 Standby Equity Distribution Agreement. By their execution of this Agreement,
the undersigned parties consent to the termination of that certain Standby
Equity Distribution Agreement dated as of November 2, 2006 by and among the
Company and the parties thereto, as currently in effect (the “Standby Equity
Distribution Agreement”), and acknowledge and agree that they and each of the
other parties thereto have no remaining rights under the Standby Equity
Distribution Agreement, and that the Standby Equity Distribution Agreement is
hereby irrevocably terminated and shall be of no further force or effect.

1.2 Investor Registration Rights Agreement. By their execution of this
Agreement, the undersigned parties consent to the termination of that certain
Investor Restated Registration Rights Agreement dated as of November 2, 2006 by
and among the Company and the parties thereto, as currently in effect (the
“Investor Registration Rights Agreement”), and acknowledge and agree that they
and each of the other parties thereto have no remaining rights under the
Investor Registration Rights Agreement, and that the Investor Registration
Rights Agreement is hereby irrevocably terminated and shall be of no further
force or effect.

1.3 Registration Rights Agreement. By their execution of this Agreement, the
undersigned parties consent to the termination of that certain Restated
Registration Rights Agreement dated as of November 2, 2006 by and among the
Company and the parties thereto, as currently in effect (the “Registration
Rights Agreement”), and acknowledge and agree that they and each of the other
parties thereto have no remaining rights under the Registration Rights
Agreement, and that the Registration Rights Agreement is hereby irrevocably
terminated and shall be of no further force or effect.

SECTION 2. Termination of Security and Pledge Agreements.

2.1 Security Agreements. By their execution of this Agreement, the Company,
Cornell, Arroyo and Concentric consent to the termination of (i) that certain
Security Agreement dated as of November 2, 2006 by and between the Company and
Cornell (the “Company Security Agreement”), (ii) that certain Security Agreement
dated as of November 2, 2006 by and between Cornell and Arroyo (the “Arroyo
Security Agreement”), and (iii) that certain Security Agreement dated as of
November 2, 2006 by and between Cornell and Concentric (the “Concentric Security
Agreement”) and acknowledge and agree that they have no remaining rights under
the Company Security Agreement, the Arroyo Security Agreement or the Concentric
Security Agreement, and that each of the Company Security Agreement, the Arroyo
Security Agreement and the Concentric Security Agreement is hereby irrevocably
terminated and shall be of no further force or effect.

2.2 Pledge Agreement. By their execution of this Agreement, Cornell, Kukkonen,
Abdallat and Gonzalaez consent to the termination of (i) that certain Insider
Pledge and Escrow Agreement dated as of November 2, 2006 by and between Cornell,
Kukkonen and Gonzalez (the “Kukkonen Pledge Agreement”) and (ii) that certain
Insider Pledge and Escrow Agreement dated as of November 2, 2006 by and between
Cornell, Abdallat and Gonzalez (the “Abdallat Pledge Agreement”), and
acknowledge and agree that they have no remaining rights under the each of the
Kukken Pledge Agreement and the Abdallat Pledge Agreement and that each of the
Kukkonen Pledge Agreement and the Abdallat Pledge Agreement is hereby
irrevocably terminated and shall be of no further force or effect.

2.3 Release of Security Interests and Return of Pledged Shares.

(a) By its execution of this Agreement, Cornell hereby releases all security
interests it has with respect to any and all assets of the Company, Arroyo and
Concentric, including, but not limited to, the Pledged Property (as such term is
defined in the Company Security Agreement) and authorizes and directs the
Company to file on its behalf one or more UCC-3 Termination Statements
terminating all of Cornell’s security interests in any of the assets of the
Company, including termination of any UCC-1 Financing Statements filed in
connection with the Original Financing.

(b) By its execution of this Agreement, Cornell hereby releases all security
interests it has with respect to the Pledged Shares (as such term is defined in
the Kukkonen Pledge Agreement and the Abdallat Pledge Agreement) and authorizes
and directs Gonzalez, as Escrow Agent, to return the Pledged Shares together
with all duly executed stock powers or other appropriate transfer documents with
medallion bank guarantees, to Kukkonen or Abdallat, as appropriate.

SECTION 3. Waiver of Damages

By its execution of this Agreement, Cornell hereby waives any rights it may have
to receive any damages, penalty payments or liquidated damages, if owed,
associated with the 2006 Financing and the Existing Rights Agreements, and
Cornell hereby agrees that it will not seek to recover from the Company any
damages, penalty payments or liquidated damages arising out of, or in connection
with 2006 Financing and the Existing Rights Agreements.

SECTION 4. Miscellaneous.

4.1 Entire Agreement. This Agreement states the entire agreement of the parties
concerning the subject matter hereof, and supersedes all prior agreements,
written or oral, between or among them concerning such subject matter.

4.2 Amendments; Waivers. This Agreement may be amended, and compliance with any
provision of this Agreement may be omitted or waived, only by the written
agreement of the Company and the party that is adversely affected by such
amendment or waiver.

4.3 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors, heirs, personal
representatives, legal representatives, and permitted assigns.

4.4 Severability. If any provision of this Agreement shall be declared void or
unenforceable by any judicial or administrative authority, the validity of any
other provision and of the entire Agreement shall not be affected thereby.

4.5 Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be a part
of this Agreement.

4.6 Nouns and Pronouns. Whenever the context may require, any pronouns used
herein shall include the corresponding masculine, feminine or neuter forms, and
the singular form of names and pronouns shall include the plural and vice-versa.

4.7 Further Assurances. The parties hereto agree to use their respective
reasonable best efforts to take, or cause to be taken, all action and to do, or
cause to be done, all things necessary, proper or advisable to consummate and
make effective, in the most expeditious manner practicable, the transactions
contemplated by this Agreement.

4.8 Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the substantive laws of the State of New Jersey,
without regard to its principles of conflicts of laws.

4.9 Counterparts. This Agreement may be executed in any number of counterparts,
each such counterpart shall be deemed to be an original instrument, and all such
counterparts together shall constitute but one agreement. Any such counterpart
may contain one or more signature pages.

SIGNATURE PAGE FOLLOWS

1 IN WITNESS WHEREOF, the parties have executed, or have caused their duly
authorized representative to execute, this Termination Agreement as a contract
under seal as of the date first written above.

Cornell Capital Partners, LP

     
By:
Its:
  Yorkville Advisors, LLC
General Partner
By:
  /s/ Mark Angelo
 
   
Name:
Title:
  Mark Angelo
Portfolio Manager

      Viaspace Inc. By: /s/ Carl Kukkonen Name: Carl Kukkonen Title: President
and Chief Executive Officer

      Arroyo Sciences, Inc. By: /s/ Carl Kukkonen Name: Carl Kukkonen Title:
Chief Executive Officer

      Concentric Water Technology LLC By: /s/ Carl Kukkonen Name: Carl Kukkonen
Title: Chief Executive Officer



         /s/ Carl Kukkonen      
Carl Kukkonen

     /s/ Amjad Abdallat     



    Amjad Abdallat

Escrow Agent

         
 
  By:   /s/ David Gonzalez
 
       
3992864v.1
 
Name:  
David Gonzalez, Esq.
 
       

2